1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   STEVEN HANS LAKE,                                   Case No. 19cv1558-MMA (RBM)
12                                      Plaintiff,
                                                         ORDER GRANTING DEFENDANT
13                        vs.                            COUNTY OF SAN DIEGO’S
     COUNTY OF SAN DIEGO, et al.,                        UNOPPOSED MOTION TO DISMISS;
14
15                                   Defendants.         [Doc. No. 11]
16
                                                         ORDERING PLAINTIFF TO SHOW
17                                                       CAUSE WHY THIS ACTION
                                                         SHOULD NOT BE DISMISSED FOR
18
                                                         FAILURE TO SERVE REMAINING
19                                                       DEFENDANT UNDER FEDERAL
                                                         RULE OF CIVIL PROCEDURE 4(m)
20
21
22         Plaintiff Steven Hans Lake, while detained at the San Diego County Sheriff
23   Department’s George Bailey Detention Facility (“GBDF”) located in San Diego,
24   California, and proceeding pro se, filed a civil rights complaint pursuant to 42 U.S.C. §
25   1983 against Defendants County of San Diego and the GBDF Medical Director, alleging
26   violation of his constitutional right to adequate medical care. See Doc. No. 1. Defendant
27   County of San Diego moves to dismiss Plaintiff’s claims pursuant to Federal Rule of
28   Civil Procedure 12(b)(6). See Doc. No. 11. To date, Plaintiff has not filed a response in
                                                     1
                                                                              19cv1558-MMA (RBM)
1    opposition to the motion. For the reasons set forth below, the Court GRANTS Defendant
2    County of San Diego’s unopposed motion. The Court further ORDERS Plaintiff to show
3    cause why this action should not be dismissed as to Defendant GBDF Medical Director
4    for failure to serve this defendant with the summons and complaint pursuant to Federal
5    Rule of Civil Procedure 4(m).
6                                        MOTION TO DISMISS
7          Defendant County of San Diego moves to dismiss Plaintiff’s claims pursuant to
8    Federal Rule of Civil Procedure 12(b)(6). Defendant filed its motion on November 6,
9    2019, and the Court set the motion for administrative hearing on December 23, 2019. As
10   such, Plaintiff’s opposition to the motion was due on or before December 9, 2019. See
11   SD CivLR 7.1.e.2. To date, Plaintiff has not submitted a response in opposition to the
12   motion, nor has he requested an extension of time in which to do so.
13         As set forth in this District’s Civil Local Rules, “[i]f an opposing party fails to file
14   the papers in the manner required by Civil Local Rule 7.1.e.2, that failure may constitute
15   a consent to the granting of a motion or other request for ruling by the court.” SD CivLR
16   7.1.f.3.c. The Ninth Circuit has held a district court may properly grant an unopposed
17   motion to dismiss pursuant to a local rule where the local rule permits, but does not
18   require, the granting of a motion for failure to respond. See generally, Ghazali v. Moran,
19   46 F.3d 52, 53 (9th Cir. 1995). The Court has the option of granting Defendant’s motion
20   on the basis of Plaintiff’s failure to respond, and it chooses to do so.
21         Accordingly, the Court GRANTS Defendant County of San Diego’s motion to
22   dismiss and DISMISSES this action as to Defendant County of San Diego without
23   prejudice. The Clerk of Court is instructed to terminate this action as to Defendant
24   County of San Diego.
25                                     ORDER TO SHOW CAUSE
26         Defendant GBDF Medical Director is the only named defendant in this action
27   besides Defendant County of San Diego. Plaintiff’s attempt to serve the GBDF Medical
28   Director was unsuccessful. See Doc. No. 10.
                                                    2
                                                                                 19cv1558-MMA (RBM)
1          “If a defendant is not served within 90 days after the complaint is filed, the court –
2    on motion or on its own after notice to the plaintiff – must dismiss the action without
3    prejudice against that defendant or order that service be made within a specified time.”
4    Fed. R. Civ. P. 4(m). “[A]n incarcerated pro se plaintiff proceeding in forma pauperis is
5    entitled to rely on the U.S. Marshal for service of the summons and complaint,” provided
6    the prisoner has supplied “the necessary information to help effectuate service . . . .”
7    Puett v. Blandford, 912 F.2d 270, 275 (9th Cir.1990). If service cannot be accomplished
8    due to a pro se plaintiff’s “neglect” or “fault,” including the plaintiff’s failure to provide
9    sufficient information to identify or locate the defendant, dismissal is appropriate. See
10   Walker v. Sumner, 14 F.3d 1415, 1421-1422 (affirming dismissal of claims against an
11   unserved defendant under Rule 4(m) where the prisoner had not shown that “he provided
12   the marshal with sufficient information to serve [the defendant]”).
13         Under the mailbox rule, Plaintiff filed this action on July 22, 2019. The time
14   period to effectuate service under Rule 4(m) has expired. Accordingly, IT IS HEREBY
15   ORDERED that within thirty (30) days from the date of this Order, Plaintiff must show
16   cause why this action should not be dismissed without prejudice as to Defendant GBDF
17   Medical Director for failure to serve pursuant to Rule 4(m) of the Federal Rules of Civil
18   Procedure. The failure to respond to this order will result in this action being terminated
19   as to Defendant GBDF Medical Director and the case being dismissed.
20         IT IS SO ORDERED.
21   DATE: December 17, 2019                  _______________________________________
                                              HON. MICHAEL M. ANELLO
22
                                              United States District Judge
23
24
25
26
27
28
                                                    3
                                                                                  19cv1558-MMA (RBM)
